Citation Nr: 1146495	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for colon disease, to include as secondary to malaria.

4.  Entitlement to service connection for residuals of pneumonia.

5.  Entitlement to service connection for dysentery.

6.  Entitlement to service connection for right arm laceration.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied each of the service connection claims listed on the title page.  The November 2005 rating decision also denied service connection for a laceration of the left back, metal fragment to the left hand, and shrapnel to the right knee.  Although the Veteran initiated an appeal with respect to these additional three service connection issues, he did not perfect an appeal of these issues.  In his VA Form 9, he specifically limited his appeal to the eight service connection issues listed on the title page.

Historically, the Veteran claimed entitlement to service connection for a mental disorder, which was denied in the November 2005 rating decision.  In a January 2009 rating decision, the RO denied service connection for PTSD.  In that rating decision, it was indicated that the claim for service connection for PTSD was filed in June 2008.  Although these are separate claims, not all of which have been properly appealed (a notice of disagreement was filed and a statement of the case was issued  in October 2009, but no substantive appeal was filed), they will be addressed together in this decision, because the Veteran cannot receive additional compensation for each separately diagnosed psychiatric disability.  Further, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  

In July 2010, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has claimed entitlement to service connection for eight disabilities, namely: a skin disorder, to include as secondary to herbicide exposure; malaria; colon disease, to include as secondary to malaria; pneumonia; dysentery; right arm laceration; a psychiatric disability to include PTSD; and diabetes mellitus, to include as secondary to herbicide exposure.  With regard to each of these claims, the Board notes that in a July 2005 statement, the Veteran indicated that as of May 2005, he is in receipt of disability benefits from the Social Security Administration (SSA).  However, he did not specify the disabilities for which he is receiving SSA disability benefits.  

VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Although the Board notes that the June 2008 supplemental statement of the case indicates that the SSA records are in the claims file and were considered, the Board cannot locate any SSA decision or records designated as associated with that decision.  As such, the RO should contact the SSA and request that all of the records associated with the Veteran's claim for disability benefits be provided for inclusion with the claims file.

The Veteran has also claimed service connection for diabetes mellitus and a skin disorder, both to include as secondary to herbicide exposure.  He asserts exposure to herbicides based on his presence in-country in Vietnam during a stop enroute to Thailand or based on exposure to herbicides that were sprayed on or around bases where he was stationed in Thailand.  At the Travel Board hearing, he testified that he went to Korat Air Base several times, but was stationed about 75 miles east of the base, in a jungle near the Cambodian border.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to a herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii). 

Diabetes mellitus, type II, and certain skin diseases are associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Veteran has diagnoses of diabetes mellitus and folliculitis, likely chemically induced, on the left forearm.

Although the Veteran's service personnel records confirm that he served in Thailand, they do not indicate that he was ever in Vietnam.  At the Travel Board hearing, the Veteran testified that he had a photograph of himself wearing fatigues right in front of a sign that said Vietnam and Saigon.  There is a black and white photocopy of a photograph in the claims file of a market square with a sign in the background showing "VIETNAM."  However, the Veteran is not specifically visible in the picture.

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q). Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the appellant appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See Id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).  These steps have not been taken by the RO; therefore, the claims are remanded so that such proper development action can be taken.

Finally, with respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that the claims file contains a December 2008 letter from the National Archives and Records Administration, which notes that the agency was unable to locate references to servicemen killed in action among the Records of United States Army Pacific, 538th in Thailand.  It was noted that if the Veteran could provide a more specific date or narrower range of dates, the search can be done again.  The record does not reflect that the RO informed the Veteran of this information, nor does it reflect that a letter was sent to the Veteran, requesting the additional information.  However, a December 2008 memorandum is of record, noting a formal finding of a lack of information required to verify stressors in connection with the PTSD claim.  In light of this evidence, a remand is necessary in order to accomplish the abovementioned development, namely informing the Veteran of the evidence lacking as noted by the December 2008 letter from the National Archives, and to request that the Veteran provide such information.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying him of the information contained in the December 2008 letter from the National Archives and Records Administration, and request that he provide the requested additional information, notably a more specific date or narrower range of dates for his stressor involving the deaths of servicemen in the 538th, while stationed in Thailand.  

Then, based upon the information received from the Veteran, the RO should undertake any additionally indicated development action in order to attempt to verify the Veteran's alleged stressor(s).

2.  The RO/AMC should undertake all development efforts to determine whether the Veteran was exposed to herbicides during his active service in Thailand.  Specifically, the RO should follow the steps set forth at M21-1MR, Part IV.ii.2.C.10.q.  All development actions must be documented in the claims folder.  In undertaking such development, the RO should request that the Veteran submit the photograph he indicated he had in his possession, showing him in Saigon, Vietnam.

3.  Obtain copies of all up-to-date VA treatment records, dating from July 2010 to the present, and associate them with the claims file.

4.  Request from SSA all records associated with the Veteran's disability claim.  Request copies of any disability determinations and all medical records considered in making those determinations, and associate them with the claims file.  If such records are unavailable, a negative response must be obtained and the Veteran must be notified. 

5.  If, after any of the above development action has been completed, the RO determines that any additional development action is necessary, such action should be undertaken.  When all necessary development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


